18‐814 
    Zamora v. Morphix Co. 
                                                                                             
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                         
                                SUMMARY ORDER 
 
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.  
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION ASUMMARY ORDER@).  A PARTY CITING TO A SUMMARY ORDER MUST SERVE A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

     
          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
    Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
    Square, in the City of New York, on the 10th day of April, two thousand nineteen. 

     
    PRESENT:   
                AMALYA L. KEARSE, 
                DENNIS JACOBS, 
                PETER W. HALL, 
                      Circuit Judges. 
    _____________________________________ 
     
    MELANIE ZAMORA,  
     
          Plaintiff‐Counter‐Defendant‐Appellee, 
     
    MGZ CONSULTING, LLC, 
     
          Third‐Party‐Defendant‐Appellee, 
     
     
          ‐v.‐                                                         18‐814 
                                                                                  
MORPHIX COMPANY, LTD.,  
 
Defendant‐Counter‐Claimant‐ 
Third‐Party‐Plaintiff‐Appellant.1 
______________________________________ 
 
FOR MGZ CONSULTING, LLC AND MELANIE ZAMORA:  

                                                               Nicholas A. O’Kelly, Kilgore & Kilgore, 
                                                               PLLC, Dallas, TX.   

FOR MORPHIX COMPANY, LTD.:  Paul T. Shoemaker, Greenfield Stein & 
                            Senior, LLP, New York, NY.    

     Appeal from a judgment of the United States District Court for the 
Southern District of New York (Forrest, J.). 

     UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED.  

       Morphix Consulting, LLC (“Morphix”) alleges that one of its former 
consultants, Melanie Zamora, breached the parties’ consulting agreement by 
accepting a job with one of Morphix’s clients, British Petroleum (“BP”).  The jury 
returned a verdict in favor of Morphix, and awarded $33,000 in damages.  The 
United States District Court for the Southern District of New York (Forrest, J.) 
granted Zamora’s motion for judgment as a matter of law, concluding that there 
was insufficient evidence to find that Morphix had suffered any damages as a 
result of Zamora’s breach.  We assume the parties’ familiarity with the 
underlying facts, the procedural history, and the issues for review.  
      In 2012, Morphix was retained by BP to consult on BP’s Well Advisor 
Project.  Morphix hired Zamora, as a subcontractor, to work on the project.2  

                                                            
 The Clerk of Court is directed to amend the caption as set forth above.  
1

      2 Zamora conceded for the purposes of trial that she was the alter ego of MGZ 

Consulting, LLC, a company that she established as a shell for her consulting work.  
Reference to Zamora therefore refers to both Zamora and MGZ Consulting.   


                                                                 2 
Zamora’s Consulting Agreement (the “CA”) with Morphix did not set forth 
specific consulting projects; rather, Zamora and Morphix signed twelve 
three‐month work orders, which incorporated the CA, and set forth specific 
assignments for BP in the years 2012, 2013, and 2014.  The CA did not obligate 
Zamora to sign any certain number of work orders, or continue accepting work 
orders.  Critically, the CA prohibited Zamora from accepting a job with any of 
Morphix’s current clients.    
       In November 2014, Zamora accepted a job at BP.  When Morphix was 
advised, Morphix threatened to sue Zamora for breach of contract, and to sue BP 
for tortious interference.  BP pulled the job offer, and Zamora sued Morphix for 
tortious interference.  Morphix counterclaimed against Zamora for breach of 
contract, tortious interference, and wrongful interference with prospective 
business relations.   
      Before trial, all of the claims were resolved except for the breach of contract 
claim against Zamora.  At a two‐day jury trial, Morphix argued that Zamora 
breached her contract by accepting a job with BP while she was consulting with 
BP on Morphix’s behalf.  A jury found in favor of Morphix, and awarded $33,000 
in damages; Zamora moved for judgment as a matter of law; and the district 
court granted the motion, concluding that there was no evidence that Morphix 
was damaged when Zamora accepted a position at BP.  Morphix appeals. 
       We review de novo a district court’s decision to vacate a 
jury verdict pursuant to Rule 50(b).  See Tepperwien v. Entergy Nuclear 
Operations, Inc., 663 F.3d 556, 567 (2d Cir. 2011).  “A judgment notwithstanding 
the verdict may only be granted if there exists such a complete absence of 
evidence supporting the verdict that the jury’s findings could only have been the 
result of sheer surmise and conjecture, or the evidence in favor of the movant is 
so overwhelming that reasonable and fair minded [persons] could not arrive at 
a verdict against [it].”  Wiercinski v. Mangia 57, Inc., 787 F.3d 106, 112 (2d Cir. 
2015) (internal quotation marks omitted).   
        Morphix presents two theories of damages that it argues could support 
the jury’s award: (1) that Zamora would have continued fulfilling work orders 
for Morphix if she had not applied for and accepted a job at BP, thereby 
generating a profit for Morphix; and (2) that Morphix would have been able to 
replace Zamora if she had helped the transition of a new consultant into her role.   



                                          3 
       Morphix is not entitled to recover damages unless it suffered as a result of 
Zamora’s breach.  See Diesel Props S.r.l. v. Greystone Bus. Credit II LLC, 631 F.3d 
42, 52 (2d Cir. 2011).  Neither damage theory advanced by Morphix can support 
the damages award.  Any damage was caused by Zamora’s decision to leave 
Morphix; but Zamora’s departure was not a breach of the consulting agreement, 
because, at the time she left, she had completed her last work order and had not 
accepted (or been offered) any additional work.   
      True, the consulting agreement barred Zamora from applying for and 
accepting a job at BP.  But Zamora never actually worked at BP, and Morphix 
presented no evidence at trial to support a finding that it was damaged by her 
technical breach, and offers no damage theory on appeal that is not specious.  It 
was unreasonable for the jury to find otherwise.  Since Morphix failed to present 
any evidence at trial that it was damaged by Zamora’s breach, Zamora is entitled 
to judgment as a matter of law.   
       We have considered the appellant’s remaining arguments and find them to 
be without merit.  For the foregoing reasons, we AFFIRM the judgment of the 
district court. 
                         FOR THE COURT:  
                         Catherine O’Hagan Wolfe, Clerk of Court 
 
 




                                         4